Case 9:20-cv-80627-WPD Document 24 Entered on FLSD Docket 08/06/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                                     Case No. 20-cv-80627-WPD

  YOLANDA MINUS,

                         Plaintiff,

  v.

  CREDIT ACCEPTANCE CORPORATION,

                    Defendants.
  _________________________________/
                          ORDER OF DISMISSAL WITH PREJUDICE

       THIS CAUSE comes before the Court on the Joint Stipulation of Dismissal with Prejudice

  [DE 23], (the “Stipulation”), filed herein on August 3, 2020. The Court has considered the

  Stipulation and is otherwise fully advised in the premises.

       It is hereby ORDERED AND ADJUDGED as follows:

            1. The Stipulation [DE 23] is APPROVED;

            2. This case is hereby DISMISSED with prejudice;

            3. The Clerk is directed to CLOSE this case and DENY AS MOOT any

               pending motions.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 6th day of August, 2020.




  Copies furnished to:
  Counsel of Record
